            Case 1:17-cv-03582-ELH Document 62 Filed 07/14/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   DENNIS FUSARO
       Plaintiff,

       v.                                              Civil Action No. ELH-17-3582

   CHARLTON T. HOWARD, III, et al.,
       Defendants.



                                           ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is this 14th day of

July, 2020, by the United States District Court for the District of Maryland, hereby ORDERED:

                1. The Supplemental Complaint Motion (ECF 41) is GRANTED

                2. The Fusaro Motion (ECF 53) is DENIED;

                3. The State Motion (ECF 56) is GRANTED; and

                4. The Clerk is directed to CLOSE this case.

                                                                         /s/
                                                          Ellen Lipton Hollander
                                                          United States District Judge
